           Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


Benjamin Morales                          :          3:19 CV 192 (XXX     )
Iris Gracia                               :
Benjamin Morales, PPA, Iris Gracia        :
And Irianys Morales, PPA Iris Gracia      :
                                          :
v.                                        :
                                          :
Adam Rembisz                              :
Jonathan Webster                          :
Karl Mortasiewicz                         :
Darius Conaway                            :
Donald Anderson                           :
                                          :         February 11, 2020


                                       COMPLAINT

      Count One             42 U.S.C. Section 1983       (False Arrest)

      1.           The New Britain Police were seeking to apprehend Benjamin Morales

              for the murder of his girlfriend Alice Marie Figueroa on February 4, 2019.

      2.           The New Britain Police Department developed information that

              Benjamin Morales was in a hotel in Southington, CT and contacted the

              Southington, CT Police Department.

      3.           Southington Police solicited the assistance of the Central Regional

              SWAT team who assembled their team, including snipers, hostage

              negotiators, and additional police.

      4.           The unit further commanded a BEARCAT from the West Hartford

              Police Department, which is an armored vehicle tank like vehicle.

      5.           The collective “team” met for a pre-takedown staging meeting.

      6.           The collective team, despite its presumable preparedness to engage
     Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 2 of 13



        in such actions, neglected to adequately secure a crucial piece of

        information, the identifying details of the murder suspect.

7.            As a result of the reckless conduct of the defendants, on February 5,

        2019 plaintiff Benjamin Morales and his family were wrongfully detained

        when the defendants falsely accused him of being an individual wanted for

        murder.

8.            The defendants’ conduct rose to the level of a constitutional violation

        by failing to confirm the identity of Benjamin Morales to a wanted person

        with the same common name.

9.             This is an action for money damages to redress the deprivation by

        the defendants of rights secured to the plaintiffs to be free from false arrest

        and detention, undue bodily restraint, and the denial of substantive due

        process rights afforded by the Constitution and laws of the United States

        and the State of Connecticut.

10.            Jurisdiction of this Court is invoked under the provisions of Sections

        1331, 1343 and 1367(a) of Title 28 and Section 1983 and 1988 of Title 42

        of the United States Code, the Fourth, Fifth and Fourteenth Amendments

        to the United States Constitution, and the laws of the State of Connecticut.

11.            Jurisdiction of this Court is invoked, in the state law claims, under

        the provisions of Section 1367 of Title 28 of the United States Code.

12.            During all times mentioned in this action, plaintiff Benjamin Morales,

        is an adult citizen of the United States, residing in Waterbury, CT.

13.            During all times mentioned in this action, plaintiff, Iris Gracia, is an
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 3 of 13



      adult citizen of the United States, residing in Waterbury, CT. She is the wife

      of plaintiff Benjamin Morales.

14.          During all times mentioned in this action, plaintiffs, Benjamin

      Morales and Irianys Morales, are the minor children of plaintiff Benjamin

      Morales and Iris Gracia, and are citizens of the United States, residing in

      Waterbury, CT.

15.          This action is being brought on their behalf by the mother, Iris

      Gracia.

16.          Defendant Adan Rembisz, during all times mentioned in this action,

      was and is a duly appointed officer in the New Britain Police Department,

      acting in his official capacity. He is sued, however, only in his individual

      capacity.

17.          Defendant Jonathan Webster, during all times mentioned in this

      action, was and is a duly appointed officer in the New Britain Police

      Department, acting in his official capacity. He is sued, however, only in his

      individual capacity.

18.          Defendant Karl Mortasiewicz, during all times mentioned in this

      action, was and is a duly appointed officer in the New Britain Police

      Department, acting in his official capacity. He is sued, however, only in his

      individual capacity.

19.          Defendant Darius Conaway, during all times mentioned in this

      action, was and is a duly appointed officer in the New Britain Police

      Department, acting in his official capacity. He is sued, however, only in his
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 4 of 13



      individual capacity.

20.           Defendant Donald Anderson, during all times mentioned in this

      action, was and is a duly appointed officer in the New Britain Police

      Department, acting in his official capacity. He is sued, however, only in his

      individual capacity.

21.           The defendants, during all times mentioned in this action, acted

      under color of law of the Constitution and Statutes of the United States and

      State of Connecticut, the laws, charter, ordinances, policies, rules,

      regulations, customs and usages, of the State of Connecticut and the City

      of New Britain.

22.           The defendants were seeking to execute an arrest warrant for

      murder upon Benjamin Morales, date of birth, March 12, 1976.

14.           The defendants unlawfully restrained the physical liberty of the

      plaintiff.

15.           The defendants failed to timely identify the suspect they were

      seeking and failed to timely discharge the plaintiff from custody.

16.           Plaintiff Benjamin Morales was detained without probable cause or

      reasonable suspicion, and was falsely detained, falsely arrested and held

      in custody for an unreasonable period of time.

17.           Plaintiffs Iris Gracia and her the tow minor plaintiffs were held

      without probable cause or reasonable suspicion and were falsely detained,

      for an unreasonable period of time.
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 5 of 13



18.          The minor plaintiffs were separated from their parents and placed in

      separate hotel room.

19.          Plaintiff Iris Gracia was detained, handcuffed and removed from her

      hotel room.

20.          Plaintiff Benjamin Morales was falsely arrested, charged with

      murder, placed in custody and transported to the New Britain Police

      Department from Southington.

21.          Despite protesting his identity as the man wanted for murder the

      defendants refused to investigate his claim.

22.          It was not until the time that the plaintiff had been transported to the

      New Britain Police Department for processing on the murder that an officer

      realized that they had arrested the wrong Benjamin Morales

23.          The plaintiff was then placed back in handcuffs and driven back to

      the Southington Hotel in the rear of a police vehicle as if he was still a

      wanted criminal.

24.          Defendants acted with malice when charging the Plaintiff.

25.          The reckless actions of the defendants were unjustified,

      unreasonable, and unlawful.

26.          The defendants knew or should have known that severe emotional

      distress was the likely result of such conduct.

27.          As direct and proximate result of the actions of the defendants, the

      Plaintiffs suffered severe emotional distress including great humiliation,

      embarrassment, anxiety, stress, emotional and mental upset, loss of sleep,
      Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 6 of 13



        and loss of time from personal pursuits.

28.            The Plaintiffs’ distress was foreseeable and severe enough to cause

        illness or bodily harm.

29.             The acts of the defendants were reckless, wanton, willful and

        malicious and outside the scope of their official employment.

30.             As a result of the conduct of the defendants, the plaintiffs sustained

        injury and damages.



Count Two:                     Reckless Infliction of Emotional Distress

1-30.           Paragraphs one through thirty of Count One are hereby incorporated

as paragraphs one through thirty of Count Two.

31.             The actions of the defendants constituted a reckless infliction of

emotional distress upon the Plaintiffs.



Count Three:                  Negligent Infliction of Emotional Distress

1-30.           Paragraphs one through thirty of Count One are hereby incorporated

         as paragraphs one through thirty of Count Three.

 31.           The defendants’ conduct created an unreasonable risk of causing

        severe emotional distress.

 32.           In the manner described above, the injuries to plaintiffs were the

        direct and proximate result of the negligent actions of the Defendants.

34.      The actions of the defendants constituted the negligent infliction of

        emotional distress upon the Plaintiffs.
   Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 7 of 13



35.     As a result of the conduct of the defendants, the plaintiffs sustained injury

        and damages.



Count Four:                       Invasion of Privacy

1-30.           Paragraphs one through thirty of Count One are hereby incorporated

        as paragraphs one through thirty of Count Four.

31.             The actions of the Defendants, including the plaintiffs unlawful

detention, constituted an intrusion upon his physical solitude and seclusion.

Count Five:                       False Imprisonment

1-30.           Paragraphs one through thirty of Count One are hereby incorporated

as paragraphs one through thirty of Count Five.

31.             The defendants intentionally acted in concert to restrain the liberty of

Plaintiffs, against their will.

Count Six:                        False arrest

1-32.           Paragraphs one through thirty of Count One are hereby incorporated

as paragraphs one through thirty of Count Six.

33.             The reckless conduct of the defendants constituted the false arrest

of the plaintiffs.

34.             As a result of the conduct of the defendants, the plaintiffs sustained

injury and damages.




COUNT Seven                       SLANDER PER SE
       Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 8 of 13



    1-30.          Paragraphs one through thirty of Count One are hereby incorporated

    as paragraphs one through twenty-five of Count Seven.

    31.     Defendants made false statements about plaintiff Benjamin Morales to third

    parties, including other police officers and hotel staff.

    32.            These slanderous statements falsely alleged that Benjamin Morales

    violated various criminal laws in which an infamous penalty is attached.

    33.            The defendants’ oral false recitations were defamatory to plaintiff

    Benjamin Morales.

    29.            The oral publications caused harm to the plaintiff Benjamin Morales.

.   30.            The oral reports resulted in injury to plaintiff Benjamin Morales.

    including mental suffering, emotional distress, humiliation, and damage to his

    reputation.



    Count Eight                  Bystander Emotional Distress

    1-30.          Paragraphs 1-30 of Count One are hereby incorporated as

    paragraphs 1-30 of Count Eight.

    26.            Minor Plaintiff Benjamin Morales watched as his father was falsely

    arrested for murder.

    27.            After witnessing his father’s false arrest, minor Benjamin Morales has

    difficulty sleeping, is fearful of the police, and had difficulty concentrating in school.

    28.            Benjamin Morales’ emotional distress was so severe as to

    substantially impair the ability to cope with life’s daily routine and demands.
   Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 9 of 13



29.           The actions of the defendants caused BM to suffer extreme

embarrassment, anxiety, humiliation, stress, and emotional distress.

30.           The defendants knew or should have known that their conduct would

result in an unreasonable risk of causing emotional distress and that distress would

result in illness or bodily harm.

31.           It is wholly foreseeable that a reasonable person in BM’s position

would be severely distressed by the defendants’ conduct.

32.           As a direct and proximate result of the acts of the defendants, as

described herein, Benjamin Morales suffered severe emotional distress.

33.           In the manner described above, the defendants subjected BM to

bystander negligent infliction of emotional distress.

34.           The actions of the Defendants resulted in injury and damages to

Benjamin Morales.



Count Nine                   Bystander Emotional Distress

1-30.         Paragraphs 1-30 of Count One are hereby incorporated as

paragraphs 1-30 of Count Nine.

31.           Minor Plaintiff Irianys Morales watched as his father was falsely

arrested for murder.

32.           After witnessing her father’s false arrest, minor Irianys Morales has

difficulty sleeping, is fearful of the police, and had difficulty concentrating in school.

33.           Iriayns Morales’ emotional distress was so severe as to substantially

impair the ability to cope with life’s daily routine and demands.
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 10 of 13



34.           The actions of the defendants caused Irianys Morales to suffer

extreme embarrassment, anxiety, humiliation, stress, and emotional distress.

35.           The defendants knew or should have known that their conduct would

result in an unreasonable risk of causing emotional distress and that distress would

result in illness or bodily harm.

36.           It is wholly foreseeable that a reasonable person in Irianys Morales’s

position would be severely distressed by the defendants’ conduct.

37.           As a direct and proximate result of the acts of the defendants, as

described herein, Irianys Morales suffered severe emotional distress.

38.           In the manner described above, the defendants subjected Irianys

Morales to bystander negligent infliction of emotional distress.

39.           The actions of the Defendants resulted in injury and damages to

Irianys Morales.

Count Ten             Bystander Emotional Distress

1-30.         Paragraphs 1-30 of Count One are hereby incorporated as

paragraphs 1-30 of Count Ten.

31.           Plaintiff Iris Gracia watched as her husband was falsely arrested for

murder.

32.           After witnessing her father’s false arrest, Iris Gracia has difficulty

sleeping, is fearful of the police, and her emotional distress was so severe as to

substantially impair the ability to cope with life’s daily routine and demands.

33.           The actions of the defendants caused Iris Gracia to suffer extreme

embarrassment, anxiety, humiliation, stress, and emotional distress.
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 11 of 13



34.       The defendants knew or should have known that their conduct would result

in an unreasonable risk of causing emotional distress and that distress would result

in illness or bodily harm.

35.        It is wholly foreseeable that a reasonable person in Iris Gracia position

would be severely distressed by the defendants’ conduct.

36.    As a direct and proximate result of the acts of the defendants, as described

herein, Iris Gracia suffered severe emotional distress.

38.    In the manner described above, the defendants subjected Iris Gracia to

bystander negligent infliction of emotional distress.

39.    The actions of the Defendants resulted in injury and damages to Iris

Gracia.




                                          By Their Attorney

                                          /s/ Robert Berke
                                          __________________________
                                          Robert M. Berke
                                          640 Clinton Avenue
                                          Bridgeport, CT 06605
                                          203 332-6000
                                          203 332-0661 fax
                                          Bar No. 22117
                                          robertberke@optonline.net
  Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 12 of 13




                              JURY DEMAND



The plaintiff requests a trial by jury.

                                     By His Attorneys

                                     /s/ Robert Berke
                                     __________________________
                                     Robert M. Berke
                                     640 Clinton Avenue
                                     Bridgeport, CT 06606
                                     203 332-6000
                                     203 332-0661 fax
                                     Bar No. 22117
                                     robertberke@optonline.net
         Case 3:20-cv-00192-JCH Document 1 Filed 02/11/20 Page 13 of 13



Wherefore, the plaintiff claims:

a) Compensatory damages;

b) Punitive damages;

c) Attorney’s fees;

e) Such other relief as deemed fair and equitable.




                                         By His Attorneys

                                         /s/    Robert Berke
                                         __________________________
                                         Robert M. Berke
                                         640 Clinton Avenue
                                         Bridgeport, CT 06606
                                         203 332-6000
                                         203 332-0661 fax
                                         Bar No. 22117
                                         robertberke@optonline.net
